DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUEST FOR CONTINUED EXAMINATION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/2022 has been entered.

Amendments to the claims are acknowledged. Claims 70-71 are new.
Claims 1, 3, 8, 12, 16, 19, 31, 35, 37, 42, 44, 52, 56-57, 63, 65 and 68-71 are pending.
Claims 2, 4-6, 7, 9-11, 13-15, 17-18, 20-30, 32, 33, 34, 36, 38-41, 43, 45-51, 53-55, 58-62, 64 and 66-67 are cancelled.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 62/253044 filed 11/9/2015 is acknowledged for claims independent claims 1, 63, 65 and 70. Dependent claims 3, 8, 12, 16, 19, 31, 35, 37, 42, 44, 52, 56, 57, 68, 69 and 71 are afforded the filing date of PCT/CA2016/051306 filed 11/09/2016.

	Claim Rejections - 35 USC § 101
The instant rejection is maintained for reasons of record.
The following rejection is necessitated by the Supreme Court decision in Alice Corp.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 8, 12, 16, 19, 31, 35, 37, 42, 44, 52, 56, 57, 63, 65 and 68-71 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Step 2A Prong One: Identification of an Abstract Idea
The claims recites:
1. Obtaining a model of a protein suitable for use with a “conformational sampling engine”. This step reads on process or obtaining information which can be performed by the human mind. A protein model in molecular dynamics and computer simulations is a mathematical concept and therefore an abstract idea.
A review of the instant specification shows that the claims are directed to the implementation of molecular dynamics simulations or Monte-Carlo simulations and CHARMM force fields (specification, par. 0025, 0026 and par. 0041) which are mathematical concepts.
2. Applying a collective coordinate bias to the protein model, wherein the bias is applied globally to at least a portion of the protein model and is impartial as to where protein folding occurs. This step reads on a mathematical concept. The instant specification  (par. 0022) describes:
A collective coordinate that depends on the parameters/variables associated with the atoms of a model (e.g. a molecular-dynamics based model) and that a global collective coordinate would involve the root mean squared deviation (RMSD) in the positions of all the alpha-Carbon atoms in a protein structure relative to the corresponding positions in the native structure. 
These parameters and variables of a molecular dynamics protein model are a mathematical concept. Piana et al. (J. Phys. Chem. B, vol. 111 (2007) pages 4553-4559) evidence mathematical formulas describing collective variables for a protein (page 4556, col. 1, section “Collective Variables”).
The specification also describes (par. 0026) biasing as:
 Forcing the molecular dynamics based model to minimize a cost function (also referred to as a biasing potential function), where the cost function may depend on a difference between the actual collective coordinate (determined from the molecular dynamics-based model). 
A biasing potential function is a mathematical concept. Markwick et al. (Phys. Chem. Chem. Phys. (2011) pages 20053-20065) evidence a bias potential as formula for potential energy (page 20054, col. 2, Eq. (2)). 
3. Wherein applying the collective coordinate bias to the protein model comprises increasing, decreasing or otherwise varying or manipulating an externally applied target collective coordinate to apply a corresponding biasing potential to the protein model and performing a discrete time simulation on the protein model over a plurality of time steps, the discrete time simulation starting with the native structure for the protein model and generating a corresponding updated structure for the protein model for the particular time step. 
This step reads on a mathematical calculation of solving equations representing the variables associated with a mathematical model of a protein. The calculations are performed as a function of time. Fiorin et al. (Molecular Physics, vol. 111 (2013) pages 3345-3362) teach applying a harmonic restraint on an RMSD variable to drive a molecule toward a known confirmation (page 3351, col. 2, Box Usage Case 5); Fiorin et al. evidence that applying a collective coordinate bias and performing a simulation over time is a mathematical calculation. 
3. Analyzing the updated structure. This step reads on a mental process and is therefore an abstract idea.
4. Identifying one or more candidate epitopes associated with the updated structure. This step reads on a mental process and is therefore an abstract idea.
Dependent claims 3, 8, 12, 16, 19, 31, 35, 37, 42, 44, 52, 56-57, 65, 68, 69 and 71 are drawn to further limiting the abstract idea of claim 1, 63 and 70 by reciting the calculations of protein unfolding.
The limitations of claims 68-69 are drawn to further limiting the potential energy function which is a mathematical concept. The recited molecular dynamics forces are equations of physics represented with math. The “collective coordinate” determined for a structure of a protein is also a mathematical concept wherein the coordinates of a structure is a mathematical representation of positions of objects in a three dimensional space (i.e. coordinate system).
New claim 71 is drawn to modifying a protein structure by adding a residue. This step is drawn to an abstract idea or mathematical concept of adding additional coordinates and variables representing theoretical “atoms” or “particles” of a residue.
The claims are drawn to an abstract idea because molecular dynamics and Monte-Carlo simulations are mathematics. Allen and Tildsley (Computer Simulations of Liquids) is cited herein to evidence that Molecular Dynamics is inherently the solution of classical equations of motion (page 2, par. 3) and Monte Carlo is a statistical arithmetic calculation (page 110).
The limitations drawn to applying a collective coordinate bias is a mathematical concept of varying equations of energy, a Hamiltonian or other equations describing the interaction potential between portions of the protein which is a set of coordinates. 
The limitations drawn to performing a discrete time step simulation over a plurality of time steps is further drawn to solving mathematical equations describing the characteristics of the protein model as a function of time.
In Digitech, the Courts have put forth:
“[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014).
In Flook the Courts have put forth:
“If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted).”
FairWarning IP, LLC (Decision, pages 5-6, connecting par.) and Elec. Power Grp, LLC v. Alstrom S.A. also set forth that the "realm of abstract ideas" includes "collecting information, including when limited to a particular content," and “analyzing information by steps people go through in their minds or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category." 
	
Step 2A Prong Two: Consideration of Practical Application
The claims do not recite additional elements that practically apply the judicial exceptions.
Claims 1 and 63 recite creating and displaying a data file containing a data structure indexed by residue and a value for the unfolding indicator. This is a routine extra solution step that does not integrate the judicial exception into a practical application as described in MPEP 2106.05(g). 
New claim 70 recites a step of making an immunogen comprising a candidate epitope sequence. This step merely links the judicial exception to a field of use and are mere instructions to apply the exception. The claim fails to recite details of how a solution to a problem is accomplished and the judicial exception is generally applied to a step of making an immunogen, as explained in MPEP 2106.05(f)(1) and 2106.05(f)(3). The claim is directed to a method for a applying a collective coordinate bias to a generic protein model and performing a simulation over time to generate an updated structure for the model; identifying a candidate epitope which is a group of residues with indicia of localized unfolding. The recited process of applying a coordinate bias is unrelated to the process of making an immunogen comprising a candidate epitope structure. There are no specific limitations in the judicial exception steps that would lead one to use the simulation to make an immunogen comprising a candidate epitope.
The recited abstract idea is not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.


Step 2B: Consideration of Additional Elements and Significantly More
1. The claims recite providing a conformational sampling engine (e.g. a generic computer program for simulating a protein conformation, sampling algorithm, or a Monte-Carlo simulation as disclosed in Applicant’s specification, page 48, bullet point 3);
2. The claims also recite obtaining a protein model and a computer system comprising a computer.
3. The claims recite creating and displaying a datafile, claims 1 and 63. Outputting data to a display or file is well known, routine and conventional and is an extra-solution activity as per MPEP 2106.05(g).
4. The claims recite making an immunogen comprising and epitope sequence, as in claim 70. Making immunogens with selected epitope sequences is well known, routine and conventional. 
However, it is routine, conventional and well understood to obtain protein conformation simulations or Monte Carlo simulation programs as evidenced by Allen and Tildsley (page 110). Protein models are also well known, routine and conventional as evidenced by Applicant’s instant specification teaching a protein data bank (PDB)(specification, page 12, line 1). The recited providing reads on the transmission of data which is an extra solution activity as per MPEP 2106.05(g).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because sampling engines, outputting data to a computer and making immunogens is well known, routine and conventional and do not add significantly more the claimed abstract idea. 
Other elements of the method include a computer system comprising a program and computer which is a recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Response to Arguments
Applicant's arguments filed 3/16/2022 have been fully considered but they are not persuasive. 
Applicants argue (Remarks, page 16, col. 3) that the claims are drawn to a solution to a computer based problem; Applicants argue that the computer based problem is to identify one or more epitopes or regions that are predicted to become surface exposed.
In response, the process steps recited which arrive at Applicant’s argued solution are drawn to abstract ideas. That is, the step of applying a coordinate bias to a protein model to force a protein to unfold is a mathematical concept. A “protein model” is not in fact a protein. Such a protein model is represented by mathematical equations and mathematical parameters that represent the properties of proteins. This is a mathematical concept and therefore an abstract idea. The specification teaches (par. 0026) that applying a coordinate bias means forcing the molecular dynamics based model to minimize a cost function, also referred to as a biasing potential function. This is a mathematical problem of applying a potential energy equation to a set of coordinates. Piana et al. evidence an example of a biasing potential function (page 4554, col. 1, par. 3) which is a mathematical formal.
Applicants argue (Remarks, page 16-17, connecting paragraph) the newly recited limitations of claim 1 of “creating and displaying by the computer system a data file containing a data structure” with indexes. 
In response, this step reads on outputting results of a calculation to a file which is an extra solution activity as described in MPEP 2106.05(g). The step of outputting results of a calculation to a computer display is not a practical application of the judicial exception.  
Applicants argue (Remarks, page 17, par. 5) that the claims are directed to a specific manner of identifying one or more candidate epitopes associated with a version of the structure of the computer based protein model. 
In response identifying information reads on a mental process and is therefore an abstract idea. A process may be specific and still be an abstract idea when it reads on mental processes or mathematical concepts.
Regarding the limitations of new claim 71, the recited process of applying a coordinate bias is unrelated to the process of making an immunogen comprising a candidate epitope structure. There are no specific limitations in the judicial exception steps that would lead one to use the simulation to make an immunogen comprising a candidate epitope. The collective coordinate bias is applied to unfold a protein. There is no recitation of what is being determined from the process and how that determination is applied to make an epitope. The protein is unfolded with the collective bias and an immunogen with a candidate epitope sequence is made, however the claim is not specific as to what was determined during the simulation with collective coordinate bias or what the coordinate bias are which led to the identification of candidate epitopes, leading to making an immunogen. The claim does to recite what about the epitope is identified so as to make an immunogen. Instead the claims recite a step of making an immunogen comprising a candidate epitope sequence as mere instruction to apply the judicial exception, as described in MPEP 2106.05(f). 

Claim Rejections - 35 USC § 112-1st paragraph
	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

NEW MATTER
	Claims 70-71 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a New Matter rejection. 
	Claim 70 recites making an immunogen comprising a candidate epitope sequence. This step is deemed to be new matter because the specification does not support making an immunogen from the process of applying collective coordinate bias to a protein model. The specification discloses identifying or predicting candidate epitopes (par. 0028, 0039, 0100) and plotting the candidate epitopes. The specification does not disclose making an immunogen from a candidate epitope.

Claim Rejections - 35 USC § 112-2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 8, 12, 16, 19, 31, 35, 37, 42, 44, 52, 56-57, 63, 65 and 68-71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, 63 and 70 recite applying a collective coordinate bias “causing the conformational sampling engine to in turn force the protein model to at least partially unfold from its native structure to an updated structure.” It is not clear if this limitation is an intended result of applying a collective bias or if forcing the protein to unfold by a conformational sampling engine is a required step of the method. Clarification is needed.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims  1, 3, 8, 12, 16, 19, 31, 35, 37, 42, 44, 52, 56, 57, 63, 65 and 68-71 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fiorin et al. (Molecular Physics, vol. 111 (2013) pages 3345-3362) in view of Ali et al. (Current Protein and Peptide Science (2014) pages 456-476).
Fiorin et al. teach molecular dynamics simulations with biasing terms added to the  potential energy functions (Abstract); the teachings apply to protein models (page 3347, col. 1, par. 4) including the apoA1 protein-lipid complex (page 3356, col. 2, par. 1)(i.e. obtaining a model of a protein and applying a collective coordinate bias to a protein model), as in claims 1, 63 and 70. 
Fiorin et al. teach collective variables “colvars” applied as biasing terms (page 3345, section Introduction) and sampling algorithms (page 3345, col. 2, par. 2)(i.e. providing a conformational sampling engine), as in claims 1, 63 and 70.
Fiorin et al. teach collective biasing with “collective variables” (page 3346, col. 1, par. 3) including seven types of collective variables that can be applied to the entire molecular model (pages 3346-2249)(i.e. collective coordinate bias is applied globally to at least a portion of the protein model), as in claims 1, 63 and 70. 
Fiorin et al. teach that each “colvar,” i.e. collective variable, can be harmonically coupled to an extended degree of freedom (i.e. manipulating an externally applied collective target collective coordinate to apply a corresponding biasing potential), as in claims 1, 63 and 70. 
Fiorin et al. teach time-dependent biases, i.e. steered MD and targeted MD (Abstract) and performing an MD simulation over time (page 3350, section 2.1 Runtime analysis)(i.e. performing a discreet time simulation on the protein model), as in claims 1, 63 and 70.
Fiorin et al. teach an ensemble of peptide confirmations (Figure 1) which suggest obtaining from a database, as in claim 3.  
Fiorin et al. teach a harmonic restraint on an RMSD variable during MD simulations and applying the collective variable towards a free-energy-profile calculation (page 3351, col. 2, Box Usage Case 5)(i.e. performing discrete time simulation while forcing structural changes); Fiorin et al. teach geometric constraints for free-energy calculations including peptide-protein binding (page 3351, col. 1, Box 4)(i.e. minimizing free energy of the protein model subject to a potential energy function), as in claim 8.
Fiorin et al. teach a potential energy term including the force constant (page 3351, col. 1, equation 14) applied over a time simulation, which is another form of the potential energy equation in claim 12.
Fiorin et al. teach that the time evolution of the restraint center or force constant can be set to occur either continuously (slow growth) or in discrete stages (perturbation); and continuous evolution of the restraint center implements a generalized, multidimensional form of the steered MD method (i.e. over a plurality of time steps, the target collective coordinate changes smoothly over time or in a first sub-plurality to time steps and then a second plurality of time steps), as in claim 16.
Fiorin et al. teach enforcing solute molecules or ions by inserting hydrophobic molecules in an aqueous solution (page 3349, col. 1, Box Usage Case2)(i.e. which makes obvious a protein model based on a solvent accessible surface area), as in claim 19(F).
Fiorin et al.’s teaching of runtime (page 3350, section 2.1 Runtime analysis) makes obvious repeating applying coordinate bias in one or more independent runs, as in claim 31.
Fiorin et al. teach protein chains (page 2256, col. 2, par. 2) and modeling long polymers of a protein (page 3348, col. 1)(i.e. a protein is a single chain), as in claim 56, step (A) and claim 57.
Fiorin et al. teach molecular dynamics (Abstract) which makes obvious non-transitory computer readable media, as in claim 65.
Fiorin et al. teach adaptive biasing force (Abstract and page 3346, col. 2, par. 2),  forces associated with molecular dynamics, as in claim 68.
Fiorin et al. teach protein and peptide models in molecular dynamics (i.e. an equilibrium simulation) including an internal structure of a group of atoms (page 3347, col. 2, par. 4) which means that the number of particles are constant, as in claim 71, step (A).
Fiorin et al. does not specifically teach coordinate biases applied to the unfolding of a protein starting with a native structure and generating an updated structure for the protein model, as in claims 1, 63 and 70.
Fiorin et al. do not teach a local unfolding indicator such as a surface accessible surface are (SASA), as in claims 35, 37, 42, 44,52 and 69. 
Ali et al. however teach determining solvent accessible surface area (SASA) of proteins and that amino acid residues of a protein can be classified as buried or exposed (Abstract). 
Ali et al. teach calculating accessibility of a solvent (page 1, col. 2) as applied to computational algorithms (page 2, col. 2, par. 2-3); Ali et al. teach models for estimating SASA in the unfolded state (page 4, col. 1, par. 3) including molecular dynamics (page 4, col. 2, par. 2) and Monte Carlo simulations (page 4, col. 2, section 3.2).
Ali et al. teach determining the surface area lost upon folding is SASA (i.e. an unfolding indicator); determining SASA between the native and unfolded states is taught (Title and page 4, col. 1, par. 1)(i.e. unfolding occurs during a simulation from a native state), as in claims 1, 63 and 70.
Ali et al. make obvious applying SASA measurements to model proteins unfolded by molecular dynamics simulations which inherently achieves folding and unfolding of proteins during simulation conditions using conformational biases, as in claims 35, 37, 42, 44,52 and 69.
Ali et al. also make obvious making an immunogen comprising an epitope because Ali et al. teach protein-ligand and protein-protein complexes (page 9, col. 1, par. 2) and drug discovery and design as applied to interactions between proteins and ligands (page 2, col. 2, par. 1), as in claim 70. 
Applying the KSR standard of obviousness to Fiorin et al. in view of Ali et al. it is concluded that the combination of references represents a combination of known elements which yield a predictable result. At the time the time of the invention a practitioner could have applied the collective coordinate bias parameters and potentials taught in the molecular dynamics simulations of Fiorin et al. to the molecular dynamics of protein folding-unfolding and subsequent SASA measurements of proteins taught in Ali et al. As a result the predictable result of biasing a protein model to fold or unfold using collective coordinates (i.e. variables or ‘colvars’ as in Fiorin et al.) would be achieved. Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.

E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1635